—In an action to recover damages for breach of contract, the defendant appeals from so much of an order of the Supreme Court, Queens County (Price, J.), dated June 16, 1999, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment dismissing the complaint since issues of fact exist as to whether the plaintiffs explanations regarding her difficulties in the production of the requested documents were reasonable (see, Alpha Auto Brokers v Continental Ins. Co., 214 AD2d 629; see also, CPLR 3212 [b]; Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557), and whether the discrepancies in the subject income tax returns were the product of intentional, fraudulent conduct or excusable error (see, Happy Hank Auction Co. v American Eagle Fire Ins. Co., 1 NY2d 534, 539). Thompson, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.